The plaintiff in error, who will hereinafter be referred to as he appeared in the trial court, was convicted of the crime of manslaughter in the first degree, as charged in the information, and sentenced to be imprisoned in the state penitentiary for a term of four years.
From the judgment and sentence the defendant by petition in error and case-made filed his appeal in this court on June 14, 1935. The case was regularly assigned for oral argument on September 17, 1935, was submitted on the record, and thirty days given plaintiff in error to file brief. On October 15, 1935, the defendant was granted an additional fifteen days to file his brief. No brief has been filed, notwithstanding the time for filing brief has long since expired.
The record has been carefully examined, and the court finds from the record that the court properly instructed the jury as to the law applicable to the facts in the case; that the testimony is sufficient to sustain the verdict and judgment; that no fundamental or prejudicial errors appear in the record. *Page 341 
The judgment and sentence of the trial court is therefore affirmed.
EDWARDS and DOYLE, JJ., concur.